DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 5/24/2021, amended claims 1-19 are acknowledged. Claims 1-19 remain pending. The following new and reiterated grounds of rejection are set forth:

Drawings
The drawings were received on 5/24/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation "the bending, pulling, stretching, torsional or compressive strength" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 are indefinite because they merely recite a “method” without any active, positive steps delimiting how this method is actually practiced. The construction of the claim includes only a preamble and does not include a transitional phrase or claim body. At best, the claims recite an intended result (“measurement, diagnosis, or therapy of the strength of at least one of a human finger, hand, arm, or shoulder”) but do not actually recite any method steps that set forth how the result is achieved. As such, the scope of the claim is indeterminate. 
Claim 19 recites the limitation "the strength of the at least one of the biceps, triceps, and/or deltoid muscle" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 18-19 are further rejected based on their dependence from independent claim 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (US Patent No. 8,082,786 B1) (previously cited), further in view of Fu et al. (US Publication No. 2013/0060171 A1) (previously cited).

Regarding claim 1, Akins et al. discloses a device for at least one of measurement, diagnosis, or therapy of strength of at least one of a human finger, hand, arm, or shoulder, comprising: 
a base plate (610);
force-measuring sensors wherein at least one of the force-measuring sensors (650) is a stationarily positioned force-measuring sensor on one side of the base plate that comprises a puller bolt (645) passing through the stationarily positioned force-measuring sensor (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-36); 
an actuation part (640) connected to the at least one force-measuring sensor in a force-fit via the puller bolt (see Figures 6A-B);
a guide (620) arranged on an opposite side of the base plate from the at least one force-measuring sensor and at least partially in a region of base plate sides adjoining the opposite side (see Figures 6A-B); and 
at least one of axially or radially movable auxiliary devices (630, 635) arranged at and/or on the base plate to position at least one of the fingers, hand, or arm or to serve as a brace (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-36).
It is noted Akins et al. does not specifically teach additional force-measuring sensors being located on the guide. However, Fu et al. teaches a guide (19) for additional force-measuring sensors (4113) arranged on an opposite side of the base plate (16, 17) from the at least one force-measuring sensor and at least partially in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. to include additional force-measuring sensors being located on the guide, as disclosed in Fu et al., so as to detect a force applied to each arm segment (i.e. the shoulder, elbow, wrist, and hand) (see Fu et al.: [0027]).
Regarding claim 2, Akins et al. teaches the force-measuring sensors are at least one of spring-bellows force transducers, piezo force transducers, transducers with vibrating elements, force transducers with electromagnetic compensation, or strain-gauge force transducers (see col. 8, lines 11-13 and col. 9, lines 25-36).
Regarding claim 7, Akins et al. teaches the base plate comprises a rectangular plate made of at least one of wood, plastic, or metal, with or without cushioning elements (see col. 8, lines 29-30).
Regarding claim 8, Akins et al. teaches a cross-section of the base plate is adapted or adaptable to at least one of the forearm shape or hand shape across a length of the base plate (see Figures 6A-D and col. 8, lines 25-65 and col. 9, lines 3-21).  
Regarding claim 9, Akins et al. teaches the guide comprises one of a U- shaped metal rail at an edge of the base plate or a groove at an outer edge of the base plate (see Figure 6C).
Regarding claim 11, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise axially movable auxiliary devices at least one of for 
Regarding claim 12, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise radially movable auxiliary devices at least one of for positioning or bracing the fingers, hand, arm, or shoulder for measuring and/or training (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 13, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise at least one of a hand rest, a thumb rest, or an elbow tray, wherein these auxiliary devices are shaped for the right or left hand, right or left thumb, and/or right or left elbow (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 14, Akins et al. teaches at least one of the axially or radially movable auxiliary devices comprise immobilizing elements for at least one of the fingers, hand, arm, and/or elbow (see Figures 6A-B and col. 8, lines 25-47 and col. 9, lines 9-21).
Regarding claim 16, Akins et al. teaches being configured to at least one of measure or train the bending, pulling, stretching, torsional, or compressive strength of the at least one of the human finger, hand, arm, or shoulder (see col. 8, lines 1-24).
Regarding claim 17, Akins et al. teaches a method for at least one of the measurement, diagnosis, or therapy of the strength of at least one of a human finger, hand, arm, or shoulder for measuring or at least one of training bending, pulling, stretching, torsional, or compressive strength of the human finger, hand, arm, or shoulder in the device according to claim 1 (see rejection above and col. 8, lines 1-24).

Regarding claim 19, Akins et al. teaches the strength of the at least one of the biceps, triceps, and/or deltoid muscle is measured, given therapy to, and/or trained (see col. 8, lines 1-24).
  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Ware (US Patent No. 6,951,529 B1) (previously cited).

Regarding claim 3, it is noted neither Akins et al. nor Fu et al. specifically teach the actuation part comprises at least one of a finger grip part, hand grip part, hand rest, thumb rest, or elbow tray which are shaped for at least one of individual fingers for the right or left hand, arm, or shoulder. However, Ware teaches the actuation part comprises at least one of a finger grip part (17A-D), hand grip part (15), hand rest (15), thumb rest, or elbow tray (25) which are shaped for at least one of individual fingers for the right or left hand, arm, or shoulder (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the actuation part comprises at least one of a finger grip part, hand grip part, hand rest, thumb rest, or elbow tray which are shaped for at least one of individual fingers for the right or left hand, arm, or shoulder, as disclosed in Ware, so as 
Regarding claim 4, Ware teaches when the actuation part comprises the hand grip part, stationary positioning of the fingers during the measurement and/or therapy is achieved (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9).
Regarding claim 5, Ware teaches the stationary positioning of the fingers is achieved via at least one of releasable connecting elements, bolts, locking screws (18), or grip recesses (see Figures 1-2 and 5-6 and col. 1, lines 38-43 and col. 3, lines 3-9).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Berger et al. (US Patent No. 6,948,502 B2) (previously cited).

Regarding claim 6, it is noted neither Akins et al. nor Fu et al. specifically teach the force-fitting connection between the puller bolt and the actuation part comprises one of a quick-release fastener or locking screw. However, Berger et al. teaches the force-fitting connection between the puller bolt (30) and the actuation part (26) comprises one of a quick-release fastener (38) or locking screw (see Figures 1 and 5-7 and col. 3, lines 13-54 and col. 5, lines 23-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the force-fitting connection between the puller bolt and the actuation part comprises one of a quick-release fastener or locking screw, as disclosed in Berger et al., so as to allow the device to be adjusted to three predefined rotation .

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. and Fu et al., further in view of Boatright et al. (US Patent No. 5,471,996 B2) (previously cited).

Regarding claim 10, it is noted neither Akins et al. nor Fu et al. specifically teach the guide is configured to receive a fastening device for the additional force-measuring sensors, wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide. However, Boatright et al. teaches the guide (24) is configured to receive a fastening device (52) for the additional force-measuring sensors (66), wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide (see Figures 1-2, 4-5, and 7 and col. 3, lines 16-31 and col. 6, lines 18-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include the guide is configured to receive a fastening device for the additional force-measuring sensors, wherein the additional force-measuring sensors are displaceably fixable in place on or at the guide, as disclosed in Boatright et al., so as to allow the device to be adjusted to fit hands of different sizes, prevent the thumb from being forced into contact with the palm of the hand, and allow the force-measuring sensors to be displaced during 
Regarding claim 15, it is noted neither Akins et al. nor Fu et al. specifically teach a holding device fixed in place in a region of the stationary force-measuring sensor for an additional force-measuring sensor, wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm. However, Boatright et al. teaches a holding device (32) fixed in place in a region of the stationary force-measuring sensor (66) for an additional force-measuring sensor (66), wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate (12) in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm (see Figures 2 and 5 and col. 2, line 66-col. 3, line 15 and col. 7, lines 30-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akins et al. and Fu et al. to include a holding device fixed in place in a region of the stationary force-measuring sensor for an additional force-measuring sensor, wherein the holding device positions the additional force-measuring sensor to at least one of the right or left of the base plate in a region of at least one of the thumb or the hand, and is designed to absorb a force of at least one of thumb strength or torsional strength of the hand and/or forearm, as disclosed in Boatright et al., so as to provide a single device that can be used to test both a left and right hand.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Akins only measures forces dynamically and Akins does not monitor or treat problems with fingers, hands, arms, or shoulder caused by a lack of strength. The Examiner respectfully disagrees with Applicant’s characterization of Akins and notes that Akins explicitly describes a device that measures the strength of the forearm and the wrist (i.e. “at least one of measurement, diagnosis, or therapy of strength of at least one of a human finger, hand, arm, or shoulder”) (see col. 8, lines 1-10).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., isometric measurement through which biomechanically identical measurement conditions can be realized and the muscles of the fingers, hand, arm, or shoulder can be measured/diagnosed/treated without changing the elongation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, it is noted the device of Akins is configured for multi-axis, isometric strength testing using multiple load cells or strain gauges (see col. 8, lines 11-13).
In response to Applicant’s argument that Akins fails to disclose the structure recited in independent claim 1, in particular “at least one of the force-measuring sensors 
Applicant argues that Fu fails to teach “a base plate and force-measuring sensors in which at least one of the force-measuring sensors is a stationarily positioned force-measuring sensor on one side of the base plate that comprises a puller bolt passing through the stationarily positioned force-measuring sensor”. However, the rejection does not rely on Fu to teach this limitation. Instead, Fu is relied upon to teach the claimed guide having additional force-measuring sensors. Applicant does not appear to argue the mapping of Fu to this claim element. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant presents similar arguments (i.e. none of the references teach “at least one of the force-measuring sensors is a stationarily positioned force-measuring sensor on one side of the base plate that comprises a puller bolt passing through the stationarily positioned force-measuring sensor”) with respect to the rejection of claims 3-5 further in view of Ware, the rejection of claim 6 further in view of Berger, and the rejection of claims 10 and 15 further in view of Boatright. These arguments are not persuasive for the same reasons outlined above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791